200 U.S. 446 (1906)
SECURITY MUTUAL LIFE INSURANCE COMPANY
v.
PREWITT, INSURANCE COMMISSIONER OF KENTUCKY.
No. 178.
Supreme Court of United States.
Argued January 16, 1906.
Decided February 19, 1906.
ERROR TO THE COURT OF APPEALS OF THE STATE OF KENTUCKY.
*448 Mr. Wm. Marshall Bullitt, with whom Mr. F.W. Jenkins, *449 Mr. Julien T. Davies and Mr. Charles S. Grubbs were on the brief, for plaintiff in error.
Mr. J.H. Hazelrigg, with whom Mr. N.B. Hays, Attorney General of the State of Kentucky, and Mr. H.R. Prewitt were on the brief, for defendant in error.
MR. JUSTICE PECKHAM, after making the foregoing statement, delivered the opinion of the court.
It appears that the laws of Kentucky require the annual renewal of the permit to any foreign insurance company, in order that the company may continue to do business in the State, and without such license the company is prohibited from doing any business therein.
The writ of error in this case was filed January 27, 1905. and the license was granted July 1, 1904, and expired by its terms, if not sooner revoked, on the first day of July, 1905. The permit, even if illegally revoked prior to that time, became a dead letter on July 1, 1905, so far as constituting any authority to the company to remain in the State and do business therein. If the court should now assume to cancel the revocation it could not thereby reinstate the permit, which has already expired, and the company would still be without power to do business in the State until another permit should be granted. To adjudge that the old permit remained good until the expiration of the year is to adjudge an abstract question, as no relief can be now awarded concerning it. The refusal on the part of the Insurance Commissioner to grant authority to plaintiff to transact business after the old permit had expired does not raise a Federal question. Since the writ of error was filed the permit has ceased to have any effect, and, therefore, an event has occurred which renders it impossible for this court to grant any effectual relief in favor of plaintiff in error. In such case the court will dismiss the writ of error. Mills v. *450 Green, 159 U.S. 651; Tennessee v. Condon, 189 U.S. 64; Jones v. Montague, 194 U.S. 147.
It would seem to be plain that the cancelation of a revocation of a permit, when the permit itself has become of no effect by virtue of the lapse of time, would be useless business, and would give no practical relief to the company.
Writ dismissed.